UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
LM INSURANCE CORPORATION PLAINTIFF
V. Civil Action No. 1:16-cv-039-GHD-DAS
ROCKHILL INVESTMENT TRUST; et al. DEFENDANTS

 

ORDER ADMINISTRATIVELY CLOSING CASE

 

This case involves a dispute over the payment of premiums for workers’ compensation
insurance policies. Three of the five Defendants in this matter — Swift Staffing Alabama, Swift
Staffing Georgia, and Swift Staffing Mississippi — have filed bankruptcy petitions in the U.S.
Bankruptcy Court for the Northern District of Mississippi. This Court subsequently, on June 12,
2018, granted a discretionary stay of these proceedings insofar as the Defendant Rockhill
Investment Trust is concerned [135] related to the bankruptcy proceedings.

Thus, this matter is stayed as to these four Defendants — three are covered by an automatic
bankruptcy stay pursuant to 11 U.S.C. § 362, and Rockhill Investment Trust is covered by the
Court’s June 12, 2018, order. As for the fifth and final Defendant, Rockhill Staffing Mississippi,
the Court entered a Default Judgment in favor of the Plaintiff against Rockhill Staffing Mississippi
on July 24, 2018, in the amount of $107,218 [147].

Accordingly, given that these proceedings are stayed, and have been since June 12, 2018,
as to all remaining Defendants, the Court hereby administratively closes this case pending the
resolution of bankruptcy proceedings involving Defendants Swift Staffing Alabama, Swift
Staffing Georgia, and Swift Staffing Mississippi, or until the Bankruptcy Court otherwise provides

the Plaintiff relief from the automatic stay to proceed in this cause. This case will be reopened
after notice on the docket that the ongoing bankruptcy proceedings have been resolved or the
automatic stay has been lifted by the Bankruptcy Court.

Accordingly, the Court orders that this case be ADMINSTRATIVELY CLOSED as of
today’s date.

THIS, the 3 day of March, 2020.

da. Ne Qartou.

SENIOR U.S. DISTRICT JUDGE

 
